                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO: 5: 19-CV-389(D)

UNITED STATES OF AMERICA,                )
              Plaintiff,                 )
                                         )
             V.                          )   DEFAULTJUDGMENT
                                         )
CHRISTOPHER W. LUSKY, SR.,               )
             Defendant.                  )

      Upon motion, request, and proper showing by attorney for the Plaintiff, United

States of America, the above-named Defendant having failed to appear, plead or

otherwise defend as provided by Rule 55 of the Federal Rules of Civil Procedure, entry

of default has been entered against the named Defendant.

      In accordance with Rule 55(b) of the Federal Rules of Civil Procedure, counsel

for thE; Plaintiff, United States of America, having requested judgment against the

defaulted Defendant and having filed a proper affidavit, judgment is rendered in

favor of the Plaintiff and against the above named Defendant in the sum of

$90,736.60, including costs allowed under 28 U.S.C. § 2412(a)(2). Interest thereon

after date of entry of this judgment shall be at the rate of / e · 5   ~   %.

      SO ORDERED. This t h e ~ day of January 2020.




                                         United States District Judge
